DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species 1 and Sub-species 1 (claims 21 - 29, 37 - 38, and 40 - 41) in the reply filed on 8/22/2022 is acknowledged.
Claims 30 - 36 and 39 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/22/2022.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) for the following reasons:
reference character “24” has been used to designate both “instrument 24” in fig. 1 and “tracking device 24,” as discussed in [0047] of the published specification. The reference to “tracking device 24” appears to be a typographical error that may have been intended to refer to “tracking device 58.”
they do not include the following reference sign(s) mentioned in the description: “tracking device 58s,” as in [0049] of the published specification. The reference to “tracking device 58s” appears to be a typographical error that may have been intended to refer to “tracking device 58a.”
reference character “26” has been used to designate both “patient 26” in fig. 1 and “image 26,” as discussed in [0086] of the published specification. The reference to “image 26” appears to be a typographical error that may have been intended to refer to “image 25.”
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: there is insufficient antecedent basis for the first and second “physical configuration” recited in claim 29.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21 - 29, 37 - 38, and 40 - 41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent claims 21 and 37 recite limitations directed towards a processor configured to “determine an adjustment factor” and “apply the adjustment factor to the registration of the subject space to the image space to maintain the registration.”
Applicant’s specification defines the word “registration” as “the process of determining how to correlate a position (i.e. a location and orientation) in image space with a corresponding point in real or subject space,” ([0051], as published). The specification also refers to “applying” an adjustment factor to a registration ([0084], [0090], [0094]). In addition, the specification explains that the adjustment factor may include a translation, orientation, or rotation value ([0084], [0090], [0094]). 
The claims, interpreted in light of the disclosure, are therefore directed towards applying a translation, orientation, or rotation value (i.e., the disclosed “adjustment factor,” [0084], [0090], [0094]) to a “process of determining how to correlate a position  … in image space with a corresponding point in real or subject space,” (i.e., the disclosed “registration,” [0051]). 
However, the specification lacks guidance as to the steps of the algorithm required to achieve the claimed act of “applying the adjustment factor to the registration.” Instead, the specification merely repeats that the adjustment factor is ‘applied’ without explaining any specific steps that achieve the ‘application.' The specification provides no working examples or equations that indicate how the adjustment factor is applied. The specification does not explain how a processor may be configured to apply the adjustment factor, such as by particular calculations, or mathematical or data processing steps. One of ordinary skill in the art would thus not be able to discern from the disclosure the algorithmic steps required by the claimed act of ‘applying the adjustment factor to the registration.’
As explained in MPEP 2161.01(I), simply specifying a desired outcome without sufficiently describing how the functions necessary to achieve the outcome are performed or how the result is achieved, is insufficient to fulfill the written description requirement; the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. MPEP 2161.01(I) further states that:
It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015).

Applicant’s specification has not disclosed the necessary algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the claimed invention, including how to program a computer to “apply the adjustment factor to the registration of the subject space to the image space to maintain the registration.”
There is insufficient written description of the particular algorithm implemented by the invention of claims 21, 37, and all claims depending therefrom.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21 - 29, 37 - 38, and 40 - 41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 21 and 37 are indefinite because it is unclear what is meant by ‘applying the adjustment factor to the registration’ (last paragraph of each claim). As explained in the written description rejections above, when interpreted in light of the disclosure, the claims are directed towards applying a translation, orientation, or rotation value (i.e., the disclosed “adjustment factor,” [0084], [0090], [0094], as published) to a “process of determining how to correlate a position  … in image space with a corresponding point in real or subject space,” (i.e., the disclosed “registration,” [0051]). It is unclear how an “adjustment factor” may be applied to a ‘process’ rather than to a variable. The claims are further indefinite because applicant has not disclosed the algorithmic steps of the claimed act of ‘applying the adjustment factor to the registration.’ For the purposes of examination, any use of an “adjustment factor” to maintain a registration of a subject space to an image space will be interpreted as an application of the adjustment factor to a registration.

Claim 22 is indefinite for the following reasons: 
There is unclear antecedent basis for “a single registration” It is unclear how the “single registration” relates to the registration recited in claim 1. Are these two different registrations? If they are one single registration, is the claim trying to require that the applying the adjustment factor to the registration requires ‘only the registration’? This does not appear to make sense. It is unclear what the claim is trying to preclude by using the word “only” in this context. For example, such a step would clearly require the adjustment factor, in addition to the registration, as opposed to “only” requiring the registration. 
There is unclear antecedent basis for “moving the tracking device to the second configuration.” It is unclear if this is the step recited in the 5th paragraph of claim 1 or if this is an additional step. 
There is unclear antecedent basis for “moving the tracking device to the second configuration.” It is unclear if this is the step recited in the 5th paragraph of claim 1 or if this is an additional step. 
Those of ordinary skill in the art would not understand how the claim intends to set forth an additional method step or to materially limit any previously recited method step. For the purposes of examination, any use of an “adjustment factor” to maintain a registration of a subject space to an image space will be interpreted as meeting the claim.

Claim 28 is indefinite for the following reasons: 
It is grammatically unclear what must be “at the localizer position” in lines 3 - 4. The claim appears to be missing words or to have extra words. For the purposes of examination, the limitation will be interpreted as intending to recite “with the localizer  at the localizer position; 
There is insufficient antecedent basis for “the adjustment factor related to the relationship of the first configuration to the second configuration.” The adjustment factor has not been set forth as being “related to the relationship of the first configuration to the second configuration.”
There is insufficient antecedent basis for “the relationship of the first configuration to the second configuration.” Moreover, claim 21 has set forth that the adjustment factor “defines a translational change of the tracking device.” It is unclear how the “relationship” in claim 28 relates to the ‘definition’ in claim 21. Must the adjustment factor ‘define the translational change’ and be related to the “relationship”? In other words, is the claim trying to recite multiple properties of one adjustment factor or to recite multiple adjustment factors?
For the purposes of examination, any recall of an adjustment factor will be interpreted as meeting the claim.

Claim 29 is indefinite for the following reasons: 
There is insufficient antecedent basis for “the change from the first physical configuration to the second physical configuration.” No such change has been recited. 
It is unclear how a “change from the first physical configuration to the second physical configuration” may include “at least one of a translation of the tracking device or a rotation of the tracking device relative to the mounting portion,” as the “first physical configuration” and “second physical configuration” are set forth as being recalled form memory, and therefore must be variables as opposed to objects that could involve translation or rotation of the tracking device relative to the mounting portion.
It is unclear how the step of recalling the “first physical configuration” and “second physical configuration” relate to the claimed method, as the first and second physical configurations are not used in any way by the claimed method after being recalled. Moreover, as noted in the specification objection above, applicant’s specification makes no mention of ‘first and second physical configurations.’ The algorithm implemented by the claimed method is therefore unclear. 
Those of ordinary skill in the art would not understand what the ‘first and second physical configurations’ are, why they are recalled, or in what manner they are used. Those of ordinary skill in the art would thus not understand the metes and bounds of the invention. For the purposes of examination, any recall of an adjustment factor related to the first and second configurations of the tracking device will be interpreted as meeting the claim.

Claim 41 is indefinite for the following reasons: 
There is insufficient antecedent basis for “the registration after the tracking device is moved to the second configuration based on the application of the adjustment factor.” The registration has not been recited as being “after the tracking device is moved to the second configuration based on the application of the adjustment factor.” 
It is grammatically unclear what “based on the application of the adjustment factor” attempts to modify. It is unclear what must be “based on the application of the adjustment factor.” 
It is unclear what the claim is trying to preclude by using the word “only” in as recited. For example, such a step of generating an icon would require multiple processing steps, as opposed to “only” requiring “the registration after the tracking device is moved to the second configuration based on the application of the adjustment factor.”
Those of ordinary skill in the art would not understand how the claim intends to set forth an additional method step or to materially limit any previously recited method step. For the purposes of examination, any use of an “adjustment factor” to maintain a registration of a subject space to an image space will be interpreted as meeting the claim.

Claims 23 - 27, 38, and 40 are indefinite by virtue of dependency.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21 - 29, 37 - 38, and 40 - 41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 23 of U.S. Patent No. 10,531,814 (reference claims). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed towards methods and systems for maintaining a registration of a subject space to an image space.
All of the features of instant claims 21 - 23 and 28 - 29 are present within reference claim 1. 
Regarding instant claim 24, the reference claims do not recite maintaining the localizer at the localizer position the tracking device is moved between the first and second positions. However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of reference claim 1 to have the localizer/tracking system be stationary the tracking device is moved between the first and second positions, in order to avoid unnecessary movements of surgical room components during a surgical procedure.   
The features of instant claim 25 are suggested by reference claims 11 and 19. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of reference claim 1 to include the features of either or reference claims 11 and 19, in order to use an instrument as necessary during a surgical procedure.   
The features of instant claim 26 are present in reference claim 4.
Regarding instant claim 27, the reference claims do not recite manually entering the first and second configurations/positions. However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of reference claim 1 to include manually entering the first and second configurations/positions, in order to allow a surgeon to confirm the first and second configurations/positions.

All of the features of instant claims 37 - 38 are present within reference claim 17. 
All of the features of instant claims 40 - 41 are suggested by reference claim 21. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21 - 24, 26 - 28, and 37 - 38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chouinard et al. (US 2004/0068263, of record, hereinafter “Chouinard”).
Regarding claim 21, Chouinard shows a method of maintaining a registration (“… without having to perform any re-registration,” [0031]) of a subject space to an image space, comprising: 
fixing a mounting portion (bone anchor member 12, [0020] and figs. 1 - 4) of a dynamic reference frame (surgical bone reference assembly 10, [0020] and figs. 1 - 4) to a subject; 
placing a tracking device (trackable member 16, [0020], [0023], and figs. 1 - 4) at a first configuration (initial angles between the links of the articulated support 14 as fixed in place, [0031]; Also refer to “first link member 40” and “second link member 42,” [0025] and figs. 1 - 4) relative to the fixed mounting portion; 
operating a navigation system to register the subject space to the image space while the tracking device is placed at the first configuration (registration, [0032] - [0035]); 
moving the tracking device to a second configuration relative to the fixed mounting portion (adjustability of trackable member 16 relative to bone anchor member 12, [0024]; altering the position of the trackable member 16 intra-operatively, [0031]); 
tracking the tracking device at the first configuration (detect the position of each optically detectable sphere 19, [0023]; CAS system prompts the surgeon for the initial angles, [0031]) and the second configuration (surgeon provides new angles or CAS system detects displacement or recognizes new position of trackable member 16, [0031]) with a localizer (cameras … other types of CAS systems, [0023]) at a localizer position; 
operating a processor to determine an adjustment factor (translation matrix, [0031]) that defines a translational change of the tracking device; and 
operating the navigation system to apply the adjustment factor to the registration of the subject space to the image space to maintain the registration (translation matrix “used to re-adjust the previous position of computer model of the bone element 11 relative to the trackable member 16… permits the surgery to proceed without having to perform any re-registration,” [0031]).  
Chouinard is interpreted as meeting the claim as best understood in light of the clarity deficiencies discussed in the indefiniteness rejections above. 

Regarding claim 22, Chouinard discloses the claimed invention substantially as noted above. Chouinard further shows that the adjustment factor is used to maintain the registration (translation matrix “used to re-adjust the previous position of computer model of the bone element 11 relative to the trackable member 16… permits the surgery to proceed without having to perform any re-registration,” [0031]).  
Chouinard is interpreted as meeting the claim as best understood in light of the clarity deficiencies discussed in the indefiniteness rejections above. 

Regarding claim 23, Chouinard discloses the claimed invention substantially as noted above. Chouinard further shows that the adjustment factor (translation matrix, [0031]) is between the first configuration and the second configuration of the tracking device, as the adjustment factor defines a translational change of the tracking device as the tracking device is moved form the first configuration to the second configuration. 

Regarding claim 24, Chouinard discloses the claimed invention substantially as noted above. Chouinard further shows that the localizer (cameras, [0023]) is maintained at the localizer position when tracking the tracking device at the first configuration and the second configuration.  

Regarding claim 26, Chouinard discloses the invention substantially as noted above. Chouinard further shows inputting to the processor the first configuration and the second configuration, at least because the CAS system determines a translation matrix from displacement values calculated from the position differences between the new position and the previous position ([0031]). The processor has thus necessarily received input indicative of the first and second configurations.
	
Regarding claim 27, Chouinard discloses the invention substantially as noted above. Chouinard further shows the input comprises manually entering the first configuration (CAS system prompts the surgeon for the initial angles, [0031]) and the second configuration and the second configuration (surgeon provides new angles, [0031]).

Regarding claim 28, Chouinard discloses the invention substantially as noted above. Chouinard further shows the input comprises includes tracking the tracking device from the first configuration to the second configuration with the localizer at the localizer position (CAS system detects displacement or recognizes new position of trackable member 16, [0031]), and determining the adjustment factor includes recalling the adjustment factor, at least because the adjustment factor must be stored in memory at least temporarily before it is used to maintain the registration. 
Chouinard is interpreted as meeting the claim as best understood in light of the clarity deficiencies discussed in the indefiniteness rejections above. 

Regarding claim 37, Chouinard shows a system for maintaining a registration (“… without having to perform any re-registration,” [0031]) of a subject space to an image space, comprising: 
a localizer (cameras … other types of CAS systems, [0023]); 
a dynamic reference frame (surgical bone reference assembly 10, [0020] and figs. 1 - 4) having a tracking device (trackable member 16, [0020], [0023], and figs. 1 - 4) configured to be tracked with the localizer and a mounting portion (bone anchor member 12, [0020] and figs. 1 - 4) configured to be fixed to a subject, wherein the tracking device is configured to be placed in a first configuration relative to the localizer and a second configuration relative to the localizer (adjustability of trackable member 16 relative to bone anchor member 12, [0024]; altering the position of the trackable member 16 intra-operatively, [0031]); and 
a processor system configured to: 
register (registration, [0032] - [0035]) the subject space to the image space; 
determine an adjustment factor(translation matrix, [0031]) that defines a difference between the first configuration and the second configuration; and 
apply the adjustment factor to the registration of the subject space to the image space to maintain the registration (translation matrix “used to re-adjust the previous position of computer model of the bone element 11 relative to the trackable member 16… permits the surgery to proceed without having to perform any re-registration,” [0031]).  
Chouinard is interpreted as meeting the claim as best understood in light of the clarity deficiencies discussed in the indefiniteness rejections above. 

Regarding claim 38, Chouinard discloses the invention substantially as noted above. Chouinard further shows that the movement of the tracking device from the first configuration to the second configuration (and tracking thereof) is “relative to the mounting portion” as the bone anchor member 12 is fixed into bone element 11 such that no movement of the anchor member 12 relative to the bone element is possible ([0020] and figs. 1 - 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 25 and 40 - 41 are rejected under 35 U.S.C. 103 as being unpatentable over Chouinard in view of Hartmann et al. (US 2010/0290690, of record, hereinafter Hartmann).
Regarding claim 25, Chouinard discloses the invention substantially as noted above. Chouinard further suggests Chouinard moving an instrument that has an instrument tracking device relative to the subject space ([0007]).
However, Chouinard is not specific to displaying a tracked position and orientation of the instrument relative to the image space while the tracking device is in the first configuration and the second configuration.  
Hartmann discloses registration of image space to subject space in the context of operative procedures ([0001]). Hartmann teaches displaying a tracked position and orientation (track the position and orientation of an instrument 90, [0019]) of an instrument relative to the image space (“instrument 90 can be tracked relative to an image data 77 … position of the icon 90i relative to the image data 77 can substantially identify or mimic the location of the instrument 90 relative to the patient 14 in the patient space,” [0061] and fig. 5). In the interest of compact prosecution, examiner notes that while the use of only a single registration is provided by Chouinard, this feature is also provided by Hartmann (“Registration of the patient space to image space can be maintained without additional registration according to the flowchart 170,” [0062] and fig. 6; “re-registration need not be performed,” [0075]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have included displaying a tracked position and orientation of the instrument relative to the image space, as taught by Hartmann, in Chouinard’s method of using the tracking device in both the first and second configurations, in order to identify the location of an instrument relative to the patient and allow for navigation of the surgical procedure, as discussed by Hartmann ([0061]). Such modification would help the surgeon to understand where the surgical instrument was oriented in subject space regardless of the position of the tracking device of the dynamic reference frame, thereby facilitating Chouinard’s purpose of “permit[ting] the surgery to proceed without having to perform any re-registration” (Chouinard: [0031]). 

Regarding claims 40 - 41, Chouinard discloses the invention substantially as noted above. Chouinard further shows a display device configured to display an image that defines the image space (“… image which is subsequently displayed on the monitors during the surgery to provide the surgeon with an accurate representation of the specific body parts or targeted elements of the patient,” [0033]). Chouinard further suggests Chouinard an instrument that is tracked with the localizer ([0007]).
However, Chouinard is not specific to generating an icon superimposed on the image to represent a position and an orientation of the instrument.
Hartmann discloses registration of image space to subject space in the context of operative procedures ([0001]). Hartmann teaches generating an icon superimposed on an image to represent a position and an orientation of an instrument (track the position and orientation of an instrument 90, [0019]; “… position of the icon 90i relative to the image data 77 can substantially identify or mimic the location of the instrument 90 relative to the patient 14 in the patient space,” [0061] and fig. 5). In the interest of compact prosecution, examiner notes that while the use of only a single registration is provided by Chouinard, this feature is also provided by Hartmann (“Registration of the patient space to image space can be maintained without additional registration according to the flowchart 170,” [0062] and fig. 6; “re-registration need not be performed,” [0075]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have included generating an icon superimposed on the image to represent a position and an orientation of the instrument, as taught by Hartmann, in order to identify the location of an instrument relative to the patient and allow for navigation of the surgical procedure, as discussed by Hartmann ([0061]). Such modification would help the surgeon to understand where the surgical instrument was oriented in subject space regardless of the position of the tracking device of the dynamic reference frame, thereby facilitating Chouinard’s purpose of “permit[ting] the surgery to proceed without having to perform any re-registration” (Chouinard: [0031]). 
The combined invention of Chouinard and Hartmann is interpreted as meeting claim 41 as best understood in light of the clarity deficiencies discussed in the indefiniteness rejections above.

Claims 29 are rejected under 35 U.S.C. 103 as being unpatentable over Chouinard in view of Grimm et al. (US 2005/0215888, of record, hereinafter “Grimm”).
Regarding claim 29, Chouinard discloses the invention substantially as noted above. 
Chouinard does not explicitly discuss operating the processor to recall first and second physical configurations respectively related to the first and second configurations.
Grimm discloses a universal support arm and tracking array. Grimm teaches operating a processor to recall first and second physical configurations respectively related to first and second configurations (“adjustment of the tracking array between a number of predefined orientations relative to the instrument which are recognizeable and registerable in the navigation system,” abstract; labels used to recall, from a memory system, a “predefined geometry” that relates to the configuration of the tracking device, [0073]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Chouinard to include operating the processor to recall first and second physical configurations respectively related to the first and second configurations, as taught by Grimm, in order to simplify the system. By having the user manually enter values that the user reads off of a label, which correspond to the current configuration of the dynamic reference frame, the translation matrix that is used to “re-adjust for the displacement of the detectable elements relative to their original positions” (Chouinard: [0031]) could be quickly determined for each predefined geometry by retrieving it from memory, instead of having to calculate the matrix for each of the “position differences between the new position relative to the previous position” (Chouinard: [0031]), which would simplify the processing required by Chouinard’s system.
The combined invention of Chouinard and Grimm is interpreted as meeting claim 29 as best understood in light of the clarity deficiencies discussed in the indefiniteness rejections above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMELIE R DAVIS whose telephone number is (571)270-7240. The examiner can normally be reached Monday-Friday, 8:30-5:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571)272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMELIE R DAVIS/Primary Examiner, Art Unit 3793